                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 1 of 78




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


   ACQIS LLC,
   a Texas limited liability company,

                         Plaintiff,                                6:20-CV-00967
                                                 Civil Action No. ______________
            v.
                                                 JURY TRIAL DEMANDED
   LENOVO GROUP LTD., a China
   corporation, LENOVO PC HK
   LIMITED, a China corporation, LCFC
   (HEFEI) ELECTRONICS
   TECHNOLOGY CO., LTD., a China
   corporation, LENOVO
   INTERNATIONAL INFORMATION
   PRODUCTS (SHENZHEN) CO. LTD., a
   China corporation, LENOVO (BEIJING)
   INFORMATION TECHNOLOGY LTD.,
   a China corporation, LENOVO CENTRO
   TECHNOLOGICO S DE R.L. DE CV, a
   Mexico corporation,

                         Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT
         Plaintiff ACQIS LLC (“Plaintiff” or “ACQIS”), by its attorneys, hereby alleges patent

infringement against Defendants Lenovo Group Ltd., Lenovo PC HK Limited, LCFC (Hefei)

Electronics Technology Co., Ltd., Lenovo International Information Products (Shenzhen) Co.

Ltd., Lenovo (Beijing) Information Technology Co., Ltd., Lenovo Centro Tecnológico S. de R.L.

de C.V (collectively “Defendants” or “Lenovo”) as follows:




4844-0218-5675\8
                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 2 of 78




                                         INTRODUCTION
         1.         This is an action for patent infringement under the United States Patent Laws, 35

U.S.C. § 1 et seq. Beginning in the late 1990s, Dr. William Chu founded ACQIS and invented a

variety of pioneering computer technologies that employed serial transmission along low voltage

differential signal (LVDS) channels to dramatically increase the speed at which data can be

transmitted while also reducing power consumption and noise. Dr. Chu’s inventions have become

foundational in the computer industry, and are found in a variety of data transmission systems,

including PCI Express (PCIe) and/or USB 3.x 1 transactions.

         2.         Lenovo has infringed and continues to infringe, directly and/or indirectly, the

following patents owned by ACQIS: U.S. Patent Nos. 9,529,768 (“’768 patent”), 9,703,750 (“’750

patent”), 8,756,359 (“’359 patent”), 8,626,977 (“’977 patent”), RE44,739 (“’739 patent”),

8,977,797 (“’797 patent”), 9,529,769 (“’769 patent”), RE45,140 (“’140 patent”), and RE44,654

(“’654 patent”) (collectively, the “ACQIS Patents”). Copies of the ACQIS Patents are attached to

this Complaint as Exhibits 1-9.

         3.         Specifically, Lenovo has directly and/or indirectly infringed and continues to

infringe the ACQIS Patents through: (1) the manufacture, use, offering to sale, and/or sale in the

United States, and/or the importation into the United States, of infringing Lenovo-brand computer

products; (2) the practice of claimed methods of the ACQIS Patents by manufacturing, using

and/or testing Lenovo-brand computer products in the United States; (3) the importation into the

United States of Lenovo-brand computer products made abroad using ACQIS’s patented

processes; and (4) the inducement of third parties to engage in the activity described above with

knowledge of the ACQIS Patents and of the third parties’ infringing actions.

1
 As used herein, “USB 3.x” refers to USB 3.0 and subsequent versions, including USB 3.1, USB
3.2, and any other subsequent versions.

                                                    2
4844-0218-5675\8
                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 3 of 78




         4.         ACQIS seeks damages and other relief for Lenovo’s infringement of the ACQIS

Patents. ACQIS is entitled to past damages because, without limitation, it has provided actual

notice to Lenovo and for method claims which do not require marking.

                                           THE PARTIES
         5.         Plaintiff ACQIS LLC, is a limited liability company organized and existing under

the laws of the State of Texas, with offices at 411 Interchange Street, McKinney, Texas 75071. A

related entity, ACQIS Technology, Inc., is a corporation organized under the laws of the State of

Delaware, having its principal place of business at 1503 Grant Road, Suite 100, Mountain View,

California 94040. ACQIS LLC is operated from California, where its President, Dr. William Chu,

resides. Dr. Chu is also the Chief Executive Officer of ACQIS Technology, Inc.

         6.         Lenovo Group Limited is a Chinese company with its principal place of business

in Hong Kong at 23rd Floor, Lincoln House, Taikoo Place, 979 King’s Road, Quarry Bay, Hong

Kong Island, Hong Kong S.A.R. Lenovo Group Limited is the parent company of a multinational

conglomerate that operates under the name “Lenovo” and is a global leader in the personal and

business computer market. Lenovo purports to be a US$50 billion Fortune Global 500 company,

with 63,000 employees and operating in 180 markets around the world.

         7.         Lenovo PC HK Limited is a wholly-owned subsidiary of Lenovo Group Limited

and a Chinese company with its principal place of business in Hong Kong at 23rd Floor, Lincoln

House, Taikoo Place, 979 King’s Road, Quarry Bay, Hong Kong Island, Hong Kong S.A.R.

Lenovo PC HK Limited is listed on at least one infringing Lenovo-brand product and on various

manufacturing certification certificates applicable to products sold in the United States. Lenovo

Group Limited’s 2019/2020 Annual Report indicates that Lenovo PC HK Limited distributes IT

products.



                                                    3
4844-0218-5675\8
                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 4 of 78




         8.         LCFC (Hefei) Electronics Technology Co., Ltd. is a wholly-owned subsidiary of

Lenovo Group Limited and a Chinese company with a manufacturing center at NO.1-3188, Yungu

Road, Hefei Export Processing Zone, Anhui Province Hefei, China. Publicly available import

data indicates that LCFC (Hefei) Electronics Technology Co., Ltd. imports notebook computers

into the United States. Lenovo Group Limited’s 2019/2020 Annual Report indicates that LCFC

(Hefei) Electronics Technology Co., Ltd. manufactures and distributes IT products.

         9.         Lenovo International Information Products (Shenzhen) Co. Ltd., a Chinese

company, 1/#1 Great Wall Technology Building Science & Industry Park, Nanshan District.

Shenzhen, China 518057. Publicly available import data indicates that Lenovo International

Information Products (Shenzhen) Co. Ltd., is a prolific importer of Lenovo products, including

laptop and desktop computers, into the United States.

         10.        Lenovo (Beijing) Information Technology Ltd. is a wholly-owned subsidiary of

Lenovo Group Limited and is a Chinese company with its principal place of business at 3406

Room in No. 6 Chuangye Road, Shangdi Information Industry Base, Haidan District, Beijing

China, 100085. It is listed as a manufacturer of Lenovo products on various manufacturing

certification certificates applicable to products sold in the United States. Lenovo Group Limited’s

2019/2020 Annual Report indicates that Lenovo (Beijing) Information Technology Ltd.

distributes IT products.

         11.        Lenovo Centro Tecnológico S. de R.L. de C.V is a Mexican company with its

principal place of business at No. 316, Boulevard Escobedo Apodaca, Technology Park Apodaca,

Nuevo Leon, P.O. 66600, México. It is listed as Lenovo’s Monterrey, México manufacturing

center on the Lenovo website. Publicly available import data indicates that Lenovo Centro

Tecnológico is a prolific importer of Lenovo products, including desktop computers, into the



                                                   4
4844-0218-5675\8
                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 5 of 78




United States and specifically into Houston, Texas. A Lenovo-brand ThinkStation P330 SFF

desktop and Lenovo ThinkSystem SR650 server which were purchased in the U.S. and delivered

to this District are both marked as “Made in Mexico” with the ThinkStation P330 SFF specifically

labeled as “Made in Monterrey.”

         12.        Defendants are part of the same corporate structure and distribution chain (together

with other Lenovo subsidiaries, affiliates, and intermediaries) with respect to the manufacture,

use, offering to sell, and/or sale of infringing Lenovo-brand computer products and with respect

to the importation into the United States of infringing Lenovo-brand computer products and of

Lenovo-brand computer products made abroad using patented processes claimed in the ACQIS

Patents.

                                  JURISDICTION AND VENUE
         13.        This is an action for patent infringement under the United States patent laws, 35

U.S.C. § 101 et seq.

         14.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

         15.        This Court has personal jurisdiction over the Defendants consistent with the

requirements of the Due Process Clause of the United States Constitution and the Texas Long Arm

Statute. On information and belief, Defendants have purposefully manufactured and/or distributed

Lenovo-brand computer products that infringe the ACQIS Patents, or that were made abroad using

patented processes claimed in the ACQIS Patents, through established distribution channels with

the expectation that those products would be sold in the United States, State of Texas, and in this

District. Further, Defendants have (themselves and/or through the activities of subsidiaries,

affiliates, or intermediaries) committed and continue to commit acts of patent infringement in the



                                                     5
4844-0218-5675\8
                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 6 of 78




United States, State of Texas and this District, including by making, using, offering to sell, and/or

selling infringing Lenovo-brand computer products in the United States, State of Texas and this

District; importing infringing Lenovo-brand computer products and/or Lenovo-brand computer

products made abroad using ACQIS’s patented processes into the United States for sale in the

State of Texas and this District; and/or inducing others to commit acts of patent infringement in

the United States, State of Texas and this District. Accordingly, Lenovo has established minimum

contacts within Texas and purposefully availed itself of the benefits of Texas, and the exercise of

personal jurisdiction over Lenovo would not offend traditional notions of fair play and substantial

justice. In addition, or in the alternative, this Court has personal jurisdiction over Lenovo pursuant

to Federal Rule of Civil Procedure 4(k)(2).

         16.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(c)(3) because

Defendants do not reside in the United States and thus may be sued in any judicial district in the

United States pursuant to 28 U.S.C. § 1391(c)(3).

                                   FACTUAL BACKGROUND
         Dr. Chu and the ACQIS Patents

         17.        Dr. William Chu has been a prolific innovator in the computing industry since the

1970s.

         18.        In 1976, Dr. Chu received his Ph.D. in Electrical Engineering from the University

of California, Berkeley. Dr. Chu then began working in semiconductor design for American

Microsystems, Inc. from 1976 to 1977, and then for Zilog, Inc. from 1977 to 1982.

         19.        In 1982, Dr. Chu founded Verticom, Inc., which developed innovative technologies

relating to video transmission over telephone lines. Verticom also developed graphics products

for the PC computer-aided design (CAD) market. Verticom’s success resulted in its stock being



                                                    6
4844-0218-5675\8
                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 7 of 78




listed on the NASDAQ exchange in 1997. In 1998, Verticom was acquired by Western Digital

Imaging, Inc.

         20.        Dr. Chu served as Vice President of Engineering for Western Digital from 1988 to

1991, overseeing a development team in the desktop and portable graphics chip division. In the

course of his work at Western Digital, Dr. Chu in 1988 started the company’s portable graphics

chip business, which became #1 in the portable graphics chip market by 1991. Dr. Chu also led

Western Digital to achieve the #1 market share in the PC graphics market in 1990.

         21.        After Western Digital, Dr. Chu worked for Acumos, Inc. from 1991 to 1992 as a

Vice President managing engineering for computer graphics chip development. Acumos was

acquired by Cirrus Logic, Inc. in 1992.

         22.        Dr. Chu then worked for Cirrus Logic from 1992 to 1997, first as a General

Manager in the Desktop Graphics Division and later as Co-President of the Graphics Chip

Business Unit. During Dr. Chu’s time at Cirrus Logic, the company achieved #1 market share in

the PC graphics chip market.

         23.        In 1998, Dr. Chu founded ACQIS Technology, Inc. to pursue his vision of

developing a small, portable computer module that could be interchangeably connected with a

variety of different peripheral consoles. In the course of this development effort, Dr. Chu

recognized the need for a better interconnection between the core computing module and a

peripheral console.         Such interconnections traditionally conveyed peripheral component

interconnect (PCI) bus transactions in parallel using a large number of signal channels and

connector pins. This made it difficult to employ LVDS channels, which are more “cable friendly,”

consume less power, and generate less noise. Dr. Chu wanted to develop an interconnection

system that was scalable, used connectors with low pin counts, was power-efficient, high



                                                    7
4844-0218-5675\8
                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 8 of 78




performing, and easily extendible for future computing needs and technologies. This development

work resulted in a large family of patents now owned by ACQIS, which disclose and claim a

variety of pioneering inventions relating to improved, high-performance and low-power

consuming interconnection technologies for computer modules.

         24.        After several decades in the industry, Dr. Chu is now a named inventor of

approximately forty-one (41) U.S. Patents.

         25.        Among the patent portfolio covering Dr. Chu’s inventions and owned by ACQIS

are the ACQIS Patents asserted in this case.

         26.        The ’768 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits

of a Peripheral Component Interconnect Bus Transaction in Opposite Directions,” was duly and

legally issued on December 27, 2016, from a patent application filed March 13, 2014, with

William W.Y. Chu as the sole named inventor. The ’768 patent claims priority to U.S. Provisional

Patent Application No. 60/134,122, filed on May 14, 1999.

         27.        The ’750 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits

of a Peripheral Component Interconnect Bus Transaction in Opposite Directions,” was duly and

legally issued on July 11, 2017, from a patent application filed October 9, 2014, with William

W.Y. Chu as the sole named inventor. The ’750 patent claims priority to U.S. Provisional Patent

Application No. 60/134,122, filed on May 14, 1999.

         28.        The ’359 patent, entitled “Computer System Including CPU or Peripheral Bridge

to Communicate Serial Bits of Peripheral Component Interconnect Bus Transaction and Low

Voltage Differential Signal Channel to Convey the Serial Bits,” was duly and legally issued on



                                                   8
4844-0218-5675\8
                   Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 9 of 78




June 17, 2014, from a patent application filed January 17, 2013, with William W.Y. Chu as the

sole named inventor. The ’359 patent claims priority to U.S. Provisional Patent Application No.

60/134,122, filed on May 14, 1999.

         29.        The ’977 patent, entitled “Computer System Including CPU or Peripheral Bridge

to Communicate Serial Bits of Peripheral Component Interconnect Bus Transaction and Low

Voltage Differential Signal Channel to Convey the Serial Bits,” was duly and legally issued on

January 7, 2014, from a patent application filed July 27, 2012, with William W.Y. Chu as the sole

named inventor. The ’977 patent claims priority to U.S. Provisional Patent Application No.

60/134,122, filed on May 14, 1999.

         30.        The ’739 patent, entitled “Data Security Method and Device for Computer

Modules,” was duly and legally issued on January 28, 2014, from a patent application filed May

21, 2013, with William W.Y. Chu as the sole named inventor. The ’739 patent claims priority to

U.S. Patent Application No. 11/056,604, filed on February 10, 2005.

         31.        The ’797 patent, entitled “Method of Improving Peripheral Component Interface

Communications Utilizing a Low Voltage Differential Signal Channel,” was duly and legally

issued on March 10, 2015, from a patent application filed October 10, 2012, with William W.Y.

Chu as the sole named inventor. The ’797 patent claims priority to U.S. Provisional Patent

Application No. 60/134,122, filed on May 14, 1999.

         32.        The ’769 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits

of a Peripheral Component Interconnect Bus Transaction In Opposite Directions,” was duly and

legally issued on December 27, 2016, from a patent application filed February 26, 2016, with




                                                   9
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 10 of 78




William W.Y. Chu as the sole named inventor. The ’769 patent claims priority to U.S. Patent

Application No. 11/097,694, filed on March 31, 2005.

         33.       The ’140 patent, entitled “Data Security Method and Device for Computer

Modules,” was duly and legally issued on September 16, 2014, from a reissue application filed

December 17, 2013, with William W.Y. Chu as the sole named inventor. The ’140 patent is a

reissue of U.S. Patent No. 6,643,777, which issued on November 4, 2003, from a patent application

filed May 14, 1999. The ’140 patent claims priority to U.S. Patent Application No. 09/312,199,

filed on May 14, 1999.

         34.       The ’654 patent, entitled “Data Security Method and Device for Computer

Modules,” was duly and legally issued on December 17, 2013, from a reissue application filed

October 10, 2012, with William W.Y. Chu as the sole named inventor. The ’654 patent is a reissue

of U.S. Patent No. 6,643,777, which issued on November 4, 2003, from a patent application filed

May 14, 1999. The ’654 patent claims priority to U.S. Patent Application No. 09/312,199, filed

on May 14, 1999.

         35.       The inventions claimed in the ACQIS Patents enable computers to operate faster

with better efficiency through faster interconnections including between the core computing

power modules and any connected consoles.

         36.       The claims in the ACQIS Patents generally relate to computers and computer

systems that employ CPUs coupled to LVDS channels that convey various types of data (e.g., PCI

bus transactions, USB 3.x data, and/or digital video data) in a serial bit stream using pairs of

unidirectional channels to convey the data in opposite directions.

         37.       Over the years, Dr. Chu’s inventive developments have become more and more

widely used in computing technologies. One prime example is the computing industry’s adoption



                                                 10
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 11 of 78




of PCI Express, which post-dates Dr. Chu’s inventions but embodies Dr. Chu’s patented

interconnection invention by using “high speed, low voltage, differential serial pathway for two

devices … to communicate simultaneously by implementing dual unidirectional paths between

two devices[.]”




See Introduction to PCI Express – A Hardware and Software Developers Guide, Intel Press (2003),

at 1-2 (“There are certain times in the evolution of technology that serve as inflection points that

forever change the course of events. For the computing sector and communications, the adoption

of PCI Express, a groundbreaking new general input/output architecture, will serve as one of these

inflection points.”).

         38.       PCI Express connections transmit data packets known as transaction layer packets

(TLP) that include data bits, address bits, and byte enable (BE) information bits.




Id. at 93-114.

         39.       In sum, PCI Express connections are LVDS channels that convey data bits, address

bits, and byte enable information bits of a PCI bus transaction in a serial bit stream using pairs of

unidirectional, differential signal lanes to convey the information in opposite directions allowing

                                                  11
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 12 of 78




the connection to be scalable and dramatically reducing the pin-count required for connectors, as

well as other benefits. “Currently PCI Express defines the following configuration of serial links:

x1, x2, x4, x8, x12, x16, and x32. … An x2 configuration indicates two serial paths to and from a

device[.]”




Id. at 3, 50.

         40.       Another example of a computer-to-peripheral interconnection that embodies Dr.

Chu’s patented invention is the USB 3.x connection. The “Super Speed” USB 3.0 architecture

uses at least two pairs of unidirectional, point-to-point differential signal paths. Each pair includes

a transmit path and a receiving path, thus transmitting the USB data packet information in opposite

directions.




Universal Serial Bus 3.0 Specification, Rev. 1.0 (Nov. 12, 2008), at 3-1 to 3.5. In sum, USB 3.x

                                                  12
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 13 of 78




connections are LVDS channels using two unidirectional, differential signal pairs that transmit

USB protocol data packets in opposite directions.

         41.       The DMI is similar to PCIe and implements at least four serial lanes that all use

differential signaling constituting 2 transmit lanes and 2 receive lanes and, therefore, transmitting

data                     in                 opposite                 directions.                 See

https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf . See also https://en.wikipedia.org/wiki/Direct_Media_Interface (“DMI shares

many characteristics with PCI Express, using multiple lanes and differential signaling to form a

point-to-point link.”).

         42.       Each claim of the ACQIS Patents is a patentable, valid and enforceable invention

that is novel and non-obvious over the prior art.

         43.       ACQIS has not authorized or licensed Lenovo to practice any of the inventions

claimed in the ACQIS Patents.

         Lenovo’s Infringing Products

         44.       Lenovo is a global leader in the personal and business computer market. Lenovo

makes and sells a variety of laptop computers, desktop computers, and computer servers. Lenovo

imports infringing laptop computers, desktop computers, and computer servers, and laptop

computers, desktop computers, and computer servers made using infringing processes, into the

United States through established distribution channels with the expectation that those products

would be sold in the United States, State of Texas and this District.

         45.       Infringing Lenovo-brand laptop computers, desktop computers, and computer

servers have been sold in the Western District of Texas through one or more Lenovo U.S.

subsidiaries and their distributors, through the Lenovo website, and/or through retailers. Indeed,



                                                   13
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 14 of 78




the infringing Lenovo-brand products can be purchased for delivery into this District through one

or more websites available to the general public. By way of illustration, on October 6, 2020,

Plaintiff purchased a Lenovo-brand ThinkPad P1 Gen 3 Mobile Workstation and a Lenovo-brand

ThinkStation P330 SFF from the Lenovo website (Lenovo.com), as well as a Lenovo ThinkSystem

SR650 from the CDW website (www.cdw.com), for delivery to the offices of Scott, Douglass, and

McConnico, 303 Colorado Street, Suite 2400, Austin, Texas 78701-4654, and those products were

in fact delivered into this District at the designated address. Each of these products and their

packaging confirm that the products were manufactured abroad (for example in China or Mexico),

then imported, offered for sale, and sold into the United States and this District.

         46.       On information and belief, Lenovo’s sale of laptops, desktops and servers generates

billions of dollars in revenue every year.

         47.       In 2019, Lenovo achieved its highest ever annual revenue at $51 billion,

constituting a 12.5% increase from the prior year. This included record revenues from Lenovo’s

PC and Smart Devices group of over $38 billion and form its Data Center Group of over $6 billion.

           48.     Lenovo has directly infringed, and continues to infringe, one or more claims of

 each of the ACQIS Patents under at least 35 U.S.C. §§ 271(a) and (g), by making, using,

 offering to sell, and/or selling within the United States, and/or importing into the United States,

 computer products that embody the claimed inventions of Dr. Chu, and/or by importing into

 the United States computer products that were made abroad using patented processes claimed

 in the ACQIS Patents.

           49.     Lenovo makes, uses, imports and sells a variety of laptop computer products in

 the United States that infringe one or more of the claims in the ACQIS Patents, and/or imports

 into the United States laptop computer products that were made abroad using patented



                                                   14
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 15 of 78




 processes claimed in the ACQIS Patents including, without limitation, laptops sold under the

 brand names ThinkPad®, ThinkBook®, YOGA®, Legion®, ideapad®, and Lenovo®. These

 products are collectively referred to as the “Accused Laptops.”

           50.     Lenovo makes, uses, imports and sells a variety of desktop computer products in

 the United States that infringe one or more of the claims in the ACQIS Patents, and/or imports

 into the United States desktop computer products that were made abroad using patented

 processes claimed in the ACQIS Patents including, without limitation, desktop computers sold

 under the brand names ThinkStation®, ideacentre®, ThinkCentre®, and Legion®.               These

 products are collectively referred to as the “Accused Desktops.”

           51.     Lenovo makes, uses, imports and sells a variety of computer server products in

 the United States that infringe one or more of the claims in the ACQIS Patents, and/or imports

 into the United States computer server products that were made abroad using patented processes

 claimed in the ACQIS Patents including, without limitation, edge, rack, tower and node servers

 sold under the brand names ThinkSystem® and ThinkServer®. These products are collectively

 referred to as the “Accused Servers.”

         52.       The Accused Laptops, Accused Desktops, and Accused Servers are collectively

referred to herein as the “Accused Lenovo Products.”

         53.       On information and belief, Lenovo manufactures and tests at least certain of the

Accused Lenovo Products abroad and directly or indirectly uses, offers to sell, and/or sells such

products in the United States, and/or imports such products into the United States.

         54.       On information and belief, at least certain of the Accused Lenovo Products that

Lenovo imports into the United States are manufactured outside the United States using one or

more processes claimed in the ACQIS Patents.



                                                  15
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 16 of 78




         55.       The Accused Lenovo Products include products made, used, offered for sale, sold

within the United States, and/or imported into the United States, at least since ACQIS provided

Lenovo actual notice of its infringement on or around May 15, 2018.

         56.       The Accused Lenovo Products also include products made using the processes

claimed in the ACQIS Patents and imported into the United States within the six years preceding

the date of this Complaint.

         57.       The Accused Lenovo Products also include products that are used to perform one

or more methods claimed in the ACQIS Patents within the six years preceding the date of this

Complaint.

         The Accused Laptops

         58.       On information and belief, all of the Accused Laptops are configured and operate

in substantially the same way as explained below using the ThinkPad® P1 Mobile Workstation as

an example for illustrative purposes.

         59.       The ThinkPad® P1 is a computer system that runs the Windows operation system.




https://www.lenovo.com/us/en/laptops/thinkpad/thinkpad-p/ThinkPad-P1-Gen-

3/p/22WS2P1P1N3

         60.       The ThinkPad® P1 uses an Intel® Core processor, such as the 10th Gen Intel® Core

i7-10750H.

                                                  16
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 17 of 78




https://www.lenovo.com/us/en/laptops/thinkpad/thinkpad-p/ThinkPad-P1-Gen-

3/p/22WS2P1P1N3

         61.       Intel’s standard core architecture (including the 10th Gen Intel® Core i7-10750H

architecture) integrates the central processing unit (CPU) with a graphics subsystem and an

interface controller. On information and belief, the Intel Core processors integrate one or more

interface controllers within Intel’s “System Agent” to control PCIe and other data transmissions

from the CPU.




https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf




                                                  17
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 18 of 78




https://ark.intel.com/content/www/us/en/ark/products/201837/intel-core-i7-10750h-processor-

12m-cache-up-to-5-00-ghz.html?wapkw=Core%20i7-10750H




https://www.lenovo.com/us/en/laptops/thinkpad/thinkpad-p/ThinkPad-P1-Gen-

3/p/22WS2P1P1N3

         62.       The ThinkPad® P1 laptops include a variety of connectors that can couple the CPU

to a console, including through Intel’s Embedded DisplayPort® connector and through USB 3.0,

HDMI 2, and Thunderbolt 3 ports.




2
  High-Definition Multimedia Interface (HDMI) uses transition minimized differential signaling
(TMDS) to carry digital video signals. See 10th Generation Intel® CoreTM Processors
Datasheet, vol. 1 of 2, at p. 41 (July 2020, Rev. 005) (Doc. No. 615211-005).
3
  Thunderbolt 3 connectors can transmit USB 3.x, PCIe and DisplayPort data signals. See
https://thunderbolttechnology.net/thunderbolt-3-infographic; https://www.engadget.com/2011-
02-24-intel-thunderbolt-a-closer-look.html.

                                                  18
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 19 of 78




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).




https://www.lenovo.com/us/en/laptops/thinkpad/thinkpad-p/ThinkPad-P1-Gen-

3/p/22WS2P1P1N3

         63.       The Intel processors employed in the ThinkPad® P1 laptops connect directly to a

variety of LVDS channels that convey data bits in a serial stream using unidirectional pairs of

lanes transmitting data in opposite direction, including Intel’s DMI and PCIe channels, and the

directly-connected PCIe channels connect the CPU to a graphics card.

                                                  19
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 20 of 78




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11, 26-30 (July 2020, Rev.

005) (Doc. No. 615211-005).




https://www.lenovo.com/us/en/laptops/thinkpad/thinkpad-p/ThinkPad-P1-Gen-

3/p/22WS2P1P1N3

         64.       The Intel processors employed in the ThinkPad® P1 laptops also connect directly

to a variety of differential signal channels that output digital video signals through a connector,

including HDMI and DisplayPort.




                                                  20
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 21 of 78




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         65.       The Intel processors employed in the ThinkPad® P1 laptops also connect to LVDS

channels that convey USB data packets through pairs of unidirectional differential signal paths in

opposite directions—USB 3.x ports.




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         66.       The ThinkPad® P1 laptops have DDR4 system memory connected directly to the

CPU.


                                                 21
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 22 of 78




https://www.lenovo.com/us/en/laptops/thinkpad/thinkpad-p/ThinkPad-P1-Gen-

3/p/22WS2P1P1N3




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         67.       The ThinkPad® P1 laptops have a mass storage hard drive coupled to the CPU.




https://www.lenovo.com/us/en/laptops/thinkpad/thinkpad-p/ThinkPad-P1-Gen-

3/p/22WS2P1P1N3




                                                 22
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 23 of 78




         68.       The Intel processors used in the ThinkPad® P1 laptops have a peripheral bridge

called the Platform Controller Hub (PCH) connected to the CPU via the DMI. Because the PCH

is coupled to PCIe, USB 3.x, and other interface connections, it necessarily has integrated interface

controllers to control data transmission through those interfaces.




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         69.       The Intel PCH used in the ThinkPad® P1 laptops has an Integrated Clock

Controller (ICC) that includes PLL circuitry, which uses Spread Spectrum Clocking (SSC) to

generate different clock frequencies to convey the PCI bus transactions and USB transactions

through the PCIe and USB channels based on the different clock frequencies.




                                                 23
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 24 of 78




Intel® 400 Series Chipset Family Platform Controller Hub Datasheet, Vol. 1, p. 169-171 (May

2020, Rev. 2; Doc. No. 620854-002).

         70.       In view of the foregoing facts concerning the technical features and functionalities

of the Accused Laptops (see ¶¶ 58-69), when Lenovo manufactures the Accused Laptops, it

improves the speed and performance of the peripheral data communication in its computer

products by using a method of manufacturing that includes the following steps: (a) obtaining a

CPU with a graphics controller in a single chip; (b) connecting one or more unidirectional

differential signal channels to the CPU to output digital video data; (c) providing a connector with

an LVDS channel to facilitate data communication with external peripherals, including digital

video data communication; (d) providing multiple LVDS channels, connecting them to the CPU,

which use one or more pairs of unidirectional lanes that convey USB protocol data and/or PCIe

bus transaction data in serial bit streams in opposite directions; (e) connecting the CPU directly to

a peripheral bridge on a circuit board; and (f) directly connecting to the peripheral bridge one or

more LVDS channels with pairs of unidirectional lanes that convey data in serial bit streams in

opposite directions.


                                                    24
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 25 of 78




         71.       On information and belief, Lenovo performs the foregoing manufacturing steps

outside the United States to make at least certain of the Accused Laptops and then imports those

Accused Laptops into the United States to be marketed and sold.

         The Accused Desktops

         72.       On information and belief, all of the Accused Desktops are configured and operate

in substantially the same way as explained below using the ThinkStation P340 Workstation as an

example for illustrative purposes.

         73.       The ThinkStation P340 is a computer system that runs the Windows operation

system.




https://www.lenovo.com/us/en/think-workstations/thinkstation-p-series-tiny-/ThinkStation-P340-

Tiny/p/33TS3TP340T

         74.       The ThinkStation P340 uses an Intel® Core processor, such as a 10th Gen Intel®

Core processor with vPro®.




                                                   25
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 26 of 78




https://www.lenovo.com/us/en/think-workstations/thinkstation-p-series-tiny-/ThinkStation-

P340-Tiny/p/33TS3TP340T

         75.       On information and belief, Intel’s standard core architecture (including the 10th

Gen Intel® Core processors with vPro® architecture) integrates the central processing unit (CPU)

with a graphics subsystem and an interface controller on a single chip. On information and belief,

the Intel Core processors integrate one or more interface controllers within Intel’s “System Agent”

to control PCIe and other data transmissions from the CPU.




https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf




https://ark.intel.com/content/www/us/en/ark/products/199314/intel-core-i7-10700t-processor-


                                                   26
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 27 of 78




16m-cache-up-to-4-50-ghz.html

         76.       The ThinkStation P340 includes a variety of connectors that can couple the CPU

to a variety of consoles through the HDMI, DisplayPort®, USB 3.x, USB-C 4 and other ports.




https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-vpro-

processors-brief.html?wapkw=10th%20gen%20core%20vpro%20product%20brief




4
 USB Type C connectors can convey both USB protocol data as well as DisplayPort digital
video. See https://www.usb.org/sites/default/files/D2T1-4%20-
%20VESA%20DP%20Alt%20Mode%20over%20USB%20Type-C.pdf;
https://www.displayport.org/displayport-over-usb-c-7-reasons/;
https://www.androidauthority.com/what-is-usb-type-c-594575/.

                                                 27
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 28 of 78




https://www.lenovo.com/us/en/think-workstations/thinkstation-p-series-tiny-/ThinkStation-P340-

Tiny/p/33TS3TP340T

         77.       The Intel processors employed in the ThinkStation P340 connect directly to a

variety of LVDS channels that convey data bits in a serial stream using unidirectional pairs of

lanes transmitting data in opposite direction, including Intel’s DMI and PCIe channels, and the

directly-connected PCIe channels connect the CPU to a graphics card.




https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-vpro-

processors-brief.html?wapkw=10th%20gen%20core%20vpro%20product%20brief; see also 10th

Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11, 26-30 (July 2020, Rev. 005)

(Doc. No. 615211-005).




https://www.lenovo.com/us/en/think-workstations/thinkstation-p-series-tiny-/ThinkStation-P340-

Tiny/p/33TS3TP340T




                                                 28
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 29 of 78




         78.       The Intel processors employed in the ThinkStation P340 also connect directly to a

variety of differential signal channels that output digital video signals through a connector,

including HDMI and DisplayPort connectors.




https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-vpro-

processors-brief.html?wapkw=10th%20gen%20core%20vpro%20product%20brief; see also see

also 10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 40-42 (July 2020, Rev.

005) (Doc. No. 615211-005); https://www.lenovo.com/us/en/think-workstations/thinkstation-p-

series-tiny-/ThinkStation-P340-Tiny/p/33TS3TP340T.

         79.       The Intel processors employed in the ThinkStation P340 also connect to LVDS

channels that convey USB data packets through pairs of unidirectional differential signal paths in

opposite directions—USB 3.x ports.




                                                   29
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 30 of 78




https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-vpro-

processors-brief.html?wapkw=10th%20gen%20core%20vpro%20product%20brief

         80.       The ThinkStation P340 has DDR4 system memory connected directly to the CPU.




https://www.lenovo.com/us/en/think-workstations/thinkstation-p-series-tiny-/ThinkStation-P340-

Tiny/p/33TS3TP340T




https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-vpro-

processors-brief.html?wapkw=10th%20gen%20core%20vpro%20product%20brief



                                                30
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 31 of 78




         81.       The ThinkStation P340 has a mass storage hard drive coupled to the CPU.




https://www.lenovo.com/us/en/think-workstations/thinkstation-p-series-tiny-/ThinkStation-P340-

Tiny/p/33TS3TP340T

         82.       The Intel processors used in the ThinkStation P340 have a peripheral bridge called

the PCH connected to the CPU via the DMI. Because the PCH is coupled to PCIe, USB 3.x, and

other interface connections, it necessarily has integrated interface controllers to control data

transmission through those interfaces.




https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-vpro-

processors-brief.html?wapkw=10th%20gen%20core%20vpro%20product%20brief

         83.       The Intel PCH used in the ThinkStation P340 has an Integrated Clock Controller

(ICC) that includes PLL circuitry, which uses Spread Spectrum Clocking (SSC) to generate

different clock frequencies to convey the PCI bus transactions and USB transactions through the

PCIe and USB channels based on the different clock frequencies.




                                                   31
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 32 of 78




Intel® 400 Series Chipset Family Platform Controller Hub Datasheet, Vol. 1, p. 169-171 (May

2020, Rev. 2; Doc. No. 620854-002).

         84.       In view of the foregoing facts concerning the technical features and functionalities

of the Accused Desktops (see ¶¶ 72-83), when Lenovo manufactures the Accused Desktops, it

improves the speed and performance of the peripheral data communication in its computer

products by using a method of manufacturing that includes the following steps: (a) obtaining a

CPU with a graphics controller in a single chip; (b) connecting one or more unidirectional

differential signal channels to the CPU to output digital video data; (c) providing a connector with

an LVDS channel to facilitate data communication with external peripherals, including digital

video data communication; (d) providing multiple LVDS channels, connecting them to the CPU,

which use one or more pairs of unidirectional lanes that convey USB protocol data and/or PCIe

bus transaction data in serial bit streams in opposite directions; (e) connecting the CPU directly to

a peripheral bridge on a circuit board; and (f) directly connecting to the peripheral bridge one or

more LVDS channels with pairs of unidirectional lanes that convey data in serial bit streams in

opposite directions.


                                                    32
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 33 of 78




         85.       On information and belief, Lenovo performs the foregoing manufacturing steps

outside the United States to make at least certain of the Accused Desktops and then imports those

Accused Desktops into the United States to be marketed and sold.

         The Accused Servers

         86.       On information and belief, all of the Accused Servers are configured and operate

in substantially the same way as explained below using the ThinkSystem® SR650 server as an

example for illustrative purposes.

         87.       The ThinkSystem® SR650 is a computer system that can run on various server

operating systems.




https://lenovopress.com/lp1050-thinksystem-sr650-server-xeon-sp-gen2

         88.       The ThinkSystem® SR650 uses up to two Intel® Xeon Scalable processors, which

have integrated interface controllers on a single chip to drive the PCIe channels connected to the

processor.




https://lenovopress.com/lp1050-thinksystem-sr650-server-xeon-sp-gen2

                                                  33
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 34 of 78




         89.       The ThinkSystem® SR650 includes a variety of connectors that can couple the CPU

to a variety of consoles, including USB 3.x and VGA connectors.




https://lenovopress.com/lp1050-thinksystem-sr650-server-xeon-sp-gen2#processors

         90.       The Intel processors employed in the ThinkSystem® SR650 connect directly to a

variety of LVDS channels that convey data bits in a serial stream using unidirectional pairs of

lanes transmitting data in opposite direction, including Intel’s DMI and PCIe channels, and the

directly-connected PCIe channels connect the CPU to a graphics processor.




                                                  34
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 35 of 78




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




https://lenovopress.com/lp1050-thinksystem-sr650-server-xeon-sp-gen2#gpu-adapters

         91.       The Intel processors employed in the ThinkSystem® SR650 also connect to LVDS

channels that convey USB data packets through pairs of unidirectional differential signal paths in

opposite directions—USB 3.x ports. See, supra, https://lenovopress.com/lp1050-thinksystem-

sr650-server-xeon-sp-gen2#processors


                                                 35
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 36 of 78




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         92.       The ThinkSystem® SR650 has DDR4 system memory connected directly to the

CPU.




https://lenovopress.com/lp1050-thinksystem-sr650-server-xeon-sp-gen2#memory




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




                                               36
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 37 of 78




         93.       The ThinkSystem® SR650 has a mass storage hard drive coupled to the CPU

through the onboard NVMe PCIe interface that is directly connected to the CPU through PCIe

channels.




https://lenovopress.com/lp1050-thinksystem-sr650-server-xeon-sp-gen2#system-specifications

         94.       The Intel processors used in the ThinkSystem® SR650 have a peripheral bridge

called the C620 chipset PCH connected to the CPU via the DMI, which has an integrated

controller.




                                                 37
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 38 of 78




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 7 (May 2018 Doc. No. 336062-

003)




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 34, 38 (May 2019 Doc. No.

336067-007US)

                                              38
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 39 of 78




         95.       The Intel C620 PCH used in the ThinkSystem® SR650 has an Integrated Clock

Controller (ICC) that includes PLL circuitry, which generates different clock frequencies to

convey the PCI bus transactions and USB transactions through the PCIe and USB channels based

on the different clock frequencies.




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 98-116 (May 2019 Doc. No.

336067-007US)

         96.       The Intel Xeon Scalable processor used in the ThinkSystem® SR650 also has

integrated clock circuitry that includes PLL circuitry, which generates different clock frequencies

to convey the PCI bus transactions through the PCIe channels based on the different clock

frequencies.




                                                39
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 40 of 78




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 15, 56 (May 2018 Doc. No.

336062-003)

         97.       In view of the foregoing facts concerning the technical features and functionalities

of the Accused Servers (see ¶¶ 86-96), when Lenovo manufactures the Accused Servers, it

improves the speed and performance of the peripheral data communication in its computer

products by using a method of manufacturing that includes the following steps: (a) connecting a

CPU directly to a peripheral bridge on a printed circuit board; (b) directly connecting to the

peripheral bridge one or more LVDS channels with pairs of unidirectional lanes that convey data

in serial bit streams in opposite directions; and (c) providing a connector with an LVDS channel

to facilitate data communication with external peripherals using two unidirectional serial lanes to

transmit data in opposite directions, including USB protocol data.

         98.       On information and belief, Lenovo performs the foregoing manufacturing steps

outside the United States to make at least certain of the Accused Servers and then imports those

Accused Servers into the United States to be marketed and sold.

         99.       Through making, using, selling, offering for sale, and importing the Accused

Lenovo Products with the features and functionalities alleged above, Lenovo has and continues to

infringe one or more of the claims in each of the ACQIS Patents.

         100.      Lenovo’s infringing conduct has caused injury and damage to ACQIS and ACQIS’

licensees, and will continue to cause additional severe and irreparable injury and damages to

ACQIS unless enjoined by this Court.

         ACQIS Provided Lenovo Actual Notice of its Infringement

         101.      On or around May 15, 2018, ACQIS notified Lenovo, pursuant to 35 U.S.C. §

287(a), of all of the ACQIS Patents and Lenovo’s infringement thereof based on the Accused



                                                    40
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 41 of 78




Lenovo Products. Specifically, ACQIS’ letter identified all of the ACQIS Patents asserted herein

and described the applicability of the ACQIS Patents to the PCI Express, USB 3.0, and other

computer interface technologies. ACQIS’s letter specifically identified Lenovo’s various laptop,

desktop and server brands, including the Accused Laptops, Accused Desktops, and Accused

Servers addressed herein as using ACQIS’ patented technologies. ACQIS also described the

enforcement history of ACQIS’s patent portfolio, and specifically noted a prior lawsuit enforcing

ACQIS Patents related to the presently-asserted ACQIS Patents, which resulted in a significant

jury verdict against IBM.

         102.      ACQIS invited Lenovo to discuss potential licensing arrangements to allow

Lenovo to continue to utilize the patented technologies in the ACQIS patent portfolio, including

the ACQIS Patents.

         103.      Lenovo did not respond to ACQIS’s May 15, 2018 letter and continues to make,

import, and sell the Accused Lenovo Products identified in ACQIS’s letter in willful violation of

ACQIS’ patent rights, or at the very least in reckless disregard of ACQIS’ patent rights.

         104.      Upon receiving actual notice of the ACQIS Patents and how they apply to Lenovo’s

computer products, Lenovo at the very least ignored the notice and chose to remain willfully blind

to its own infringement and the infringement that it was inducing others to commit through the

use of the Accused Lenovo Products.

         105.      Lenovo’s choice to ignore ACQIS, the ACQIS Patents, and ACQIS’ offer to

engage in a licensing arrangement, and instead to continue making and selling the infringing

Accused Lenovo Products, is egregious and exceptional.

         106.      Lenovo’s conduct constitutes willful infringement of the ACQIS Patents,

beginning at least as early as May 15, 2018.



                                                  41
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 42 of 78




         Lenovo’s Indirect Infringement

         107.      Lenovo indirectly infringes the ACQIS Patents under 35 U.S.C. § 271(b), (c) by

inducing third parties, such as importers, resellers, customers, and end users, to directly infringe

the ACQIS Patents by using, offering for sale, selling and/or importing the Accused Lenovo

Products in this District and elsewhere in the United States and by importing and selling the

Accused Lenovo Products despite knowledge that those products are material parts of a computer

system, and are not staple articles of commerce with substantial non-infringing uses. For example,

Lenovo Accused Products are offered for sale and sold in this District and elsewhere in the United

States through retailers like CDW and Best Buy.

         108.      On information and belief, Lenovo took affirmative acts to induce third parties to

commit those direct infringing acts. Lenovo did so by, at least, actively promoting the Accused

Lenovo Products for the U.S. market. For example, on information and belief, for every one of the

Accused Lenovo Products sold in the United States, Lenovo pursues and obtains approval from

U.S. and state regulatory agencies to allow sales of such Accused Lenovo Products in the United

States. Lenovo competes for business in the United States (including by advertising). Lenovo’s

website offers support for US consumers of the Accused Products by offering US-based support

website at https://support.lenovo.com/us/en/.

         109.      Lenovo has taken these acts despite knowledge of the ACQIS Patents and the

infringement by the Accused Lenovo Products, Lenovo knows and specifically intends that its

customers will sell the infringing Accused Lenovo Products in the United States or cause the

Accused Lenovo Products to be sold in the United States.




                                                   42
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 43 of 78




         110.      Lenovo’s customers directly infringe the ACQIS Patents by importing the Accused

Lenovo Products into the United States, offering to sell and selling the Accused Lenovo Products

in the United States, and using the Accused Lenovo Products in the United States.

         111.      Lenovo further induces direct infringement of the ACQIS Patents by providing

instruction and direction to end users of the Accused Lenovo Products about how to use the

Accused Lenovo Products in a manner that infringes one or more claims of the ACQIS Patents.

Lenovo knows and specifically intends that end users will use the Accused Lenovo Products in an

infringing manner as directed by Lenovo. On information and belief, Lenovo has configured the

Accused Lenovo Products in such a manner that direct infringing use necessarily occurs upon

operation of the Accused Lenovo Products in their normal, intended manner without any specific

action of the end user other than turning on the product.

         112.      Lenovo has induced others’ direct infringement as stated above despite actual

notice that the Accused Lenovo Products infringe the ACQIS Patents, as set forth herein. Lenovo

therefore has caused its purchasers and end users to directly infringe the ACQIS Patents with

knowledge of the ACQIS Patents and with the specific intent, or at the very least willful blindness,

that the purchasers and end users will directly infringe. Lenovo knew the acts it induced (like

importation, US retail sales, and use by consumers) constituted infringement.

         113.      Lenovo’s acts of indirect infringement as stated herein have caused injury and

damage to ACQIS and ACQIS’ licensees, and will continue to cause additional severe and

irreparable injury and damages to ACQIS in the future if not enjoined by this Court.

                                  COUNT I
                    INFRINGEMENT OF U.S. PATENT NO. 9,529,768
         114.      ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 113 of this Complaint in support of its first cause of action as though fully set forth herein.

                                                  43
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 44 of 78




         115.      Pursuant to 35 U.S.C. § 282, the claims of the ’768 patent are presumed valid.

         116.      In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

100 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’768 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Lenovo Products.

         117.      Lenovo’s direct infringement of the ’768 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrates

infringement of at least claim 33 of the ’768 patent by showing:

         (a) the ThinkPad® P1 laptop is a computer running the Windows® operating system;

         (b) the ThinkPad® P1 laptop has a central processing unit (CPU) with an integrated

              interface controller that is directly connected to an LVDS channel using two sets of

              unidirectional, multiple, differential signal pairs to transmit encoded address and data

              bits of a PCI bus transaction in opposite directions through different numbers of

              differential signal pairs;

         (c) the ThinkPad® P1 laptop has system memory directly coupled to the CPU;

         (d) the ThinkPad® P1 laptop has a mass storage hard drive coupled to the CPU; and

         (e) the ThinkPad® P1 laptop has other LVDS channels that use two sets of unidirectional,

              differential signal pairs to transmit data serially in opposite directions constituting

              point-to-point data communication links, including various USB 3.x channels,

              Thunderbolt connectors, and additional PCIe channels.




                                                    44
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 45 of 78




         118.      ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 33 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         119.      Lenovo’s direct infringement of the ’768 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrates infringement of at least claim 33 of the ’768 patent by showing:

          (a) the ThinkStation P340 Workstation is a computer running the Windows® operating

               system;

          (b) the ThinkStation P340 Workstation has a central processing unit (CPU) with an

                integrated interface controller that is directly connected to an LVDS channel using two

                sets of unidirectional, multiple, differential signal pairs to transmit encoded address

                and data bits of a PCI bus transaction in opposite directions through different numbers

                of differential signal pairs;

          (c) the ThinkStation P340 Workstation has system memory directly coupled to the CPU;

          (d) the ThinkStation P340 Workstation has a mass storage hard drive coupled to the CPU;

                and

          (e) the ThinkStation P340 Workstation has other LVDS channels that use two sets of

                unidirectional, differential signal pairs to transmit data serially in opposite directions

                constituting point-to-point data communication links, including various USB 3.x

                channels and additional PCIe channels.




                                                     45
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 46 of 78




         120.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 33 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         121.      Lenovo’s direct infringement of the ’768 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary

ThinkSystem® SR650 server as set forth in paragraphs 44-57 and 86-96 above, which

demonstrates infringement of at least claim 33 of the ’768 patent by showing:

          (a) the ThinkSystem® SR650 is a computer running the Windows® operating system;

          (b) the ThinkSystem® SR650 has a central processing unit (CPU) with an integrated

                interface controller that is directly connected to an LVDS channel using two sets of

                unidirectional, multiple, differential signal pairs to transmit encoded address and data

                bits of a PCI bus transaction in opposite directions through different numbers of

                differential signal pairs;

          (c) the ThinkSystem® SR650 has system memory directly coupled to the CPU;

          (d) the ThinkSystem® SR650 has a mass storage hard drive coupled to the CPU; and

          (e) the ThinkSystem® SR650 has other LVDS channels that use two sets of unidirectional,

               differential signal pairs to transmit data serially in opposite directions constituting

               point-to-point data communication links, including various USB 3.x channels,

               Thunderbolt connectors, and additional PCIe channels.

         122.      ACQIS’ infringement allegations against the Accused Servers are not limited to

claim 33 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.




                                                    46
4844-0218-5675\8
                 Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 47 of 78




          123.     As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’768 patent and the infringement alleged herein.

          124.     Lenovo’s actions as alleged herein, including those alleged in paragraphs 107-113,

constitute indirect infringement of the ’768 patent pursuant to 35 U.S.C. § 271(b) and (c).

          125.     The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.

          126.     ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

          127.     Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                  COUNT II
                    INFRINGEMENT OF U.S. PATENT NO. 9,703,750
          128.     ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 127 of this Complaint in support of its second cause of action as though fully set forth

herein.

          129.     Pursuant to 35 U.S.C. § 282, the claims of the ’750 patent are presumed valid.

          130.     In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

100 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’750 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Lenovo Products.




                                                   47
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 48 of 78




         131.      Lenovo’s direct infringement of the ’750 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrates

infringement of at least claim 46 of the ’750 patent by showing:

          (a) the ThinkPad® P1 laptop is a computer;

          (b) the ThinkPad® P1 laptop has a central processing unit (CPU) directly connected to an

                LVDS channel using two sets of unidirectional, multiple, differential signal pairs to

                transmit encoded address and data bits of a PCI bus transaction in opposite directions;

          (c) the ThinkPad® P1 laptop has system memory directly connected to the CPU;

          (d) the ThinkPad® P1 laptop has a mass storage hard drive coupled to the CPU; and

          (e) the ThinkPad® P1 laptop has other LVDS channels that use two sets of unidirectional,

                differential signal pairs to transmit data serially in opposite directions constituting

                point-to-point data communication links that convey USB protocol data packets,

                including various USB 3.x channels.

         132.      ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 46 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         133.      Lenovo’s direct infringement of the ’750 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrates infringement of at least claim 46 of the ’750 patent by showing:

          (a) the ThinkStation P340 Workstation is a computer;




                                                    48
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 49 of 78




          (b) the ThinkStation P340 Workstation has a CPU directly connected to an LVDS channel

                using two sets of unidirectional, multiple, differential signal pairs to transmit encoded

                address and data bits of a PCI bus transaction in opposite directions;

          (c) the ThinkStation P340 Workstation has system memory directly connected to the

               CPU;

          (d) the ThinkStation P340 Workstation has a mass storage hard drive coupled to the CPU;

                and

          (e) the ThinkStation P340 Workstation has other LVDS channels that use two sets of

                unidirectional, differential signal pairs to transmit data serially in opposite directions

                constituting point-to-point data communication links conveying USB protocol data

               packets, including various USB 3.x channels.

         134.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 46 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         135.      Lenovo’s direct infringement of the ’750 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary

ThinkSystem® SR650 server as set forth in paragraphs 44-57 and 86-100 above, which

demonstrates infringement of at least claim 46 of the ’750 patent by showing:

          (a) the ThinkSystem® SR650 is a computer;

          (b) the ThinkSystem® SR650 has a CPU directly connected to an LVDS channel using

                two sets of unidirectional, multiple, differential signal pairs to transmit encoded

                address and data bits of a PCI bus transaction in opposite directions;

          (c) the ThinkSystem® SR650 has system memory directly connected to the CPU;



                                                     49
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 50 of 78




          (d) the ThinkSystem® SR650 has a mass storage hard drive coupled to the CPU; and

          (e) the ThinkSystem® SR650 has other LVDS channels that use two sets of unidirectional,

               differential signal pairs to transmit data serially in opposite directions constituting

               point-to-point data communication links conveying USB protocol data packets,

               including a USB 3.x channel.

         136.      ACQIS’ infringement allegations against the Accused Servers are not limited to

claim 46 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         137.      As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’750 patent and the infringement alleged herein.

         138.      Lenovo’s actions as alleged herein, including those alleged in paragraphs 107-113,

constitute indirect infringement of the ’750 patent pursuant to 35 U.S.C. § 271(b) and (c).

         139.      The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.

         140.      ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         141.      Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.




                                                   50
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 51 of 78




                                 COUNT III
                    INFRINGEMENT OF U.S. PATENT NO. 8,756,359
         142.      ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 141 of this Complaint in support of its third cause of action as though fully set forth herein.

         143.      Pursuant to 35 U.S.C. § 282, the claims of the ’359 patent are presumed valid.

         144.      In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

100 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’359 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Lenovo Products.

         145.      Lenovo’s direct infringement of the ’359 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrates

infringement of at least claim 6 of the ’359 patent by showing:

          (a) the ThinkPad® P1 laptop is a computer;

          (b) the ThinkPad® P1 laptop has a variety of connectors configured to couple to a console,

                including USB 3.x connectors;

          (c) the ThinkPad® P1 laptop has a central processing unit (CPU);

          (d) the ThinkPad® P1 laptop has an LVDS channel directly extending from the CPU using

                two sets of unidirectional, differential signal line pairs to transmit data in opposite

                directions; and

          (e) the ThinkPad® P1 laptop has other LVDS channels that can couple to a console through

                one or more USB 3.x connectors, which use two sets of unidirectional, differential

                signal pairs to convey USB protocol data packets in opposite directions.




                                                    51
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 52 of 78




         146.      ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 6 of the ’359 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         147.      Lenovo’s direct infringement of the ’359 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrates infringement of at least claim 6 of the ’359 patent by showing:

          (a) the ThinkStation P340 Workstation is a computer;

          (b) the ThinkStation P340 Workstation has a variety of connectors configured to couple

               to a console, including USB 3.x connectors;

          (c) the ThinkStation P340 Workstation has a central processing unit (CPU);

          (d) the ThinkStation P340 Workstation has an LVDS channel directly extending from the

               CPU using two sets of unidirectional, differential signal line pairs to transmit data in

               opposite directions; and

          (e) the ThinkStation P340 Workstation has other LVDS channels that can couple to a

               console through one or more USB 3.x connectors, which use two sets of unidirectional,

               differential signal pairs to convey USB protocol data packets in opposite directions.

         148.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 6 of the ’359 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         149.      Lenovo’s direct infringement of the ’359 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary




                                                    52
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 53 of 78




ThinkSystem® SR650 server as set forth in paragraphs 44-57 and 86-100 above, which

demonstrates infringement of at least claim 6 of the ’359 patent by showing:

          (a) the ThinkSystem® SR650 is a computer;

          (b) the ThinkSystem® SR650 has a variety of connectors configured to couple to a console,

                including a USB 3.x connector;

          (c) the ThinkSystem® SR650 has a central processing unit (CPU);

          (d) the ThinkSystem® SR650 has an LVDS channel directly extending from the CPU

               using two sets of unidirectional, differential signal line pairs to transmit data in

               opposite directions; and

          (e) the ThinkSystem® SR650 has other LVDS channels that can couple to a console

               through one or more USB 3.x connectors, which use two sets of unidirectional,

               differential signal pairs to convey USB protocol data packets in opposite directions.

         150.      ACQIS’ infringement allegations against the Accused Servers are not limited to

claim 6 of the ’359 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         151.      As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’359 patent and the infringement alleged herein.

         152.      Lenovo’s actions as alleged herein, including those alleged in paragraphs 107-113,

constitute indirect infringement of the ’359 patent pursuant to 35 U.S.C. § 271(b) and (c).

         153.      The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.




                                                   53
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 54 of 78




         154.      ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         155.      Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                 COUNT IV
                    INFRINGEMENT OF U.S. PATENT NO. 8,626,977
         156.      ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 155 of this Complaint in support of its third cause of action as though fully set forth herein.

         157.      Pursuant to 35 U.S.C. § 282, the claims of the ’977 patent are presumed valid.

         158.      In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

85 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’977 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Lenovo Accused Laptops and Accused Desktops.

         159.      Lenovo’s direct infringement of the ’977 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrates

infringement of at least claim 1 of the ’977 patent by showing:

         (a) the ThinkPad® P1 laptop is a computer;

         (b) the ThinkPad® P1 laptop has a variety of connectors configured to couple to a console,

              including HDMI, DisplayPort and USB 3.x connectors;

         (c) the ThinkPad® P1 laptop has an integrated central processing unit (CPU) and graphics

              subsystem in a single chip;

                                                    54
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 55 of 78




         (d) the ThinkPad® P1 laptop has an LVDS channel directly extending from the CPU using

              two sets of unidirectional, differential signal line pairs to transmit encoded address and

              data bits of a PCI bus transaction in a serial bit stream in opposite directions;

         (e) the ThinkPad® P1 laptop has other serial bit channels coupled to the USB 3.x

              connectors that are adapted to convey USB protocol data packets in opposite directions;

              and

         (f) the CPU of the ThinkPad® P1 laptop outputs digital video display signals through

              HDMI or DisplayPort channels.

         160.       ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 1 of the ’977 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         161.       Lenovo’s direct infringement of the ’977 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrates infringement of at least claim 1 of the ’977 patent by showing:

          (a) the ThinkStation P340 Workstation is a computer;

          (b) the ThinkStation P340 Workstation has a variety of connectors configured to couple

               to a console, including HDMI, DisplayPort and USB 3.x connectors;

          (c) the ThinkStation P340 Workstation has an integrated central processing unit (CPU)

               and graphics subsystem in a single chip;

          (d) the ThinkStation P340 Workstation has an LVDS channel directly extending from the

                CPU using two sets of unidirectional, differential signal line pairs to transmit encoded

                address and data bits of a PCI bus transaction in a serial bit stream in opposite



                                                     55
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 56 of 78




                directions;

          (e) the ThinkStation P340 Workstation has other serial bit channels coupled to the USB

                3.x connectors that are adapted to convey USB protocol data packets in opposite

                directions; and

          (f) the CPU of the ThinkStation P340 Workstation outputs digital video display signals

               through HDMI or DisplayPort channels.

         162.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 1 of the ’977 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         163.      As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’977 patent and the infringement alleged herein.

         164.      Lenovo’s actions as alleged herein, including those alleged in paragraphs 107-113,

constitute indirect infringement of the ’977 patent pursuant to 35 U.S.C. § 271(b) and (c).

         165.      The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.

         166.      ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         167.      Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.




                                                   56
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 57 of 78




                                  COUNT V
                    INFRINGEMENT OF U.S. PATENT NO. RE44,739
         168.      ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 167 of this Complaint in support of its third cause of action as though fully set forth herein.

         169.      Pursuant to 35 U.S.C. § 282, the claims of the ’739 patent are presumed valid.

         170.      In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

85 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’739 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Lenovo Accused Laptops and Accused Desktops.

         171.      Lenovo’s direct infringement of the ’739 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrates

infringement of at least claim 18 of the ’739 patent by showing:

          (a) the ThinkPad® P1 laptop is a computer;

          (b) the ThinkPad® P1 laptop has an integrated central processing unit (CPU) and graphics

               controller in a single chip directly coupled to one or more differential signal channels

               to convey digital video display information, including HDMI and DisplayPort

               channels;

          (c) the ThinkPad® P1 laptop has various LVDS channels with at least two pairs of

               unidirectional, differential signal lanes to transmit data in opposite directions,

               including USB 3.x channels; and

          (d) the ThinkPad® P1 laptop has a variety of connectors configured to couple to a console,

               including USB 3.x connectors which transmit USB protocol data through the USB 3.x

               connectors to a console.

                                                    57
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 58 of 78




         172.      ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 18 of the ’739 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         173.      Lenovo’s direct infringement of the ’739 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrates infringement of at least claim 18 of the ’739 patent by showing:

          (a) the ThinkStation P340 Workstation is a computer;

          (b) the ThinkStation P340 Workstation has an integrated central processing unit (CPU)

                and graphics controller in a single chip directly coupled to one or more differential

                signal channels to convey digital video display information, including HDMI and

                DisplayPort channels;

          (c) the ThinkStation P340 Workstation has various LVDS channels with at least two pairs

                of unidirectional, differential signal lanes to transmit data in opposite directions,

                including USB 3.x channels; and

          (d) the ThinkStation P340 Workstation has a variety of connectors configured to couple

               to a console, including USB 3.x connectors which transmit USB protocol data through

               the USB 3.x connectors to a console.

         174.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 18 of the ’739 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         175.      As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’739 patent and the infringement alleged herein.



                                                    58
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 59 of 78




         176.      Lenovo’s actions as alleged herein, including those alleged in paragraphs 107-113,

constitute indirect infringement of the ’739 patent pursuant to 35 U.S.C. § 271(b) and (c).

         177.      The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.

         178.      ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         179.      Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                 COUNT VI
                    INFRINGEMENT OF U.S. PATENT NO. 8,977,797
         180.      ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 179 of this Complaint in support of its third cause of action as though fully set forth herein.

         181.      Pursuant to 35 U.S.C. § 282, the claims of the ’797 patent are presumed valid.

         182.      In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

100 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’797 patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in

the ’797 patent to manufacture the Accused Lenovo Products and then importing, selling, offering

to sell and/or using the Accused Lenovo Products in the United States.

         183.      The Accused Lenovo Products made using the methods claimed in the ’797 patent

are not trivial or nonessential components of other products and are not materially changed by

subsequent processes.

                                                   59
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 60 of 78




         184.      Lenovo’s direct infringement of the ’797 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrate that to

manufacture the ThinkPad® P1 laptop, Lenovo necessarily performs the following actions, which

results in direct infringement of at least claim 36 of the ’797 patent upon importation and/or sale

of the ThinkPad® P1 laptop in the United States:

          (a) Lenovo performs a method of improving data throughput on a motherboard when

               manufacturing the ThinkPad® P1 laptop, which contains a motherboard;

          (b) when manufacturing the ThinkPad® P1 laptop, Lenovo mounts an integrated CPU and

               interface controller as a single chip on the motherboard, because the ThinkPad® P1

               laptop uses an Intel CPU-controller;

          (c) when manufacturing the ThinkPad® P1 laptop, Lenovo connects an LVDS channel

               directly to the integrated CPU-controller chip, which uses two unidirectional, serial

               channels to transmit data in opposite directions because the ThinkPad® P1 laptop has

               PCIe channels directly connected to the CPU-controller chip;

          (d) when manufacturing the ThinkPad® P1 laptop, Lenovo increases data throughput in

               the serial channels by providing each channel with multiple differential signal line

               pairs, because the PCIe channels have multiple pairs of differential signal lanes;

          (e) when manufacturing the ThinkPad® P1 laptop, Lenovo configures the interface

                controller to adapt to different numbers of differential signal line pairs to convey

                encoded address and data bits of a PCI bus transaction in serial form, because the CPU-

                controllers Lenovo uses are configured to convey PCIe data signals through PCIe

                channels having multiple differential signal line pairs; and



                                                    60
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 61 of 78




          (f) when manufacturing the ThinkPad® P1 laptop, Lenovo couples the CPU-controller to

                a peripheral device, such as a graphics card, which is attached to the motherboard

                through the PCIe channel.

         185.      ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 36 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         186.      Lenovo’s direct infringement of the ’797 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrate that to manufacture the ThinkStation P340 Workstation, Lenovo necessarily performs

the following actions, which results in direct infringement of at least claim 36 of the ’797 patent

upon importation and/or sale of the ThinkStation P340 Workstation in the United States:

          (a) Lenovo performs a method of improving data throughput on a motherboard when

               manufacturing the ThinkStation P340 Workstation, which contains a motherboard;

          (b) when manufacturing the ThinkStation P340 Workstation, Lenovo mounts an

               integrated CPU and interface controller as a single chip on the motherboard, because

               the ThinkStation P340 Workstation uses an Intel CPU-controller;

          (c) when manufacturing the ThinkStation P340 Workstation, Lenovo connects an LVDS

               channel directly to the integrated CPU-controller chip, which uses two unidirectional,

               serial channels to transmit data in opposite directions because the ThinkStation P340

               Workstation has PCIe channels and a DMI interface directly connected to the CPU-

               controller chip;




                                                    61
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 62 of 78




          (d) when manufacturing the ThinkStation P340 Workstation, Lenovo increases data

               throughput in the serial channels by providing each channel with multiple differential

               signal line pairs, because the PCIe and DMI channels have multiple pairs of differential

               signal lanes;

          (e) when manufacturing the ThinkStation P340 Workstation, Lenovo configures the

               interface controller to adapt to different numbers of differential signal line pairs to

               convey encoded address and data bits of a PCI bus transaction in serial form, because

                the CPU-controllers Lenovo uses are configured to convey PCIe data signals through

                PCIe channels having multiple differential signal line pairs; and

          (f) when manufacturing the ThinkStation P340 Workstation, Lenovo couples the CPU-

               controller to a peripheral device such as a graphics card, which is attached to the

               motherboard through a PCIe channel.

         187.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 36 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         188.      Lenovo’s direct infringement of the ’797 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary

ThinkSystem® SR650 server as set forth in paragraphs 44-57 and 86-100 above, which

demonstrate that to manufacture the ThinkSystem® SR650, Lenovo necessarily performs the

following actions, which results in direct infringement of at least claim 36 of the ’797 patent upon

importation and/or sale of the ThinkSystem® SR650 in the United States:

          (a) Lenovo performs a method of improving data throughput on a motherboard when

                manufacturing the ThinkSystem® SR650, which contains a motherboard;



                                                    62
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 63 of 78




          (b) when manufacturing the ThinkSystem® SR650, Lenovo mounts an integrated CPU

               and interface controller as a single chip on the motherboard, because the

               ThinkSystem® SR650 uses an Intel CPU-controller;

          (c) when manufacturing the ThinkSystem® SR650, Lenovo connects an LVDS channel

                directly to the integrated CPU-controller chip, which uses two unidirectional, serial

                channels to transmit data in opposite directions because the ThinkSystem® SR650 has

               PCIe channels and a DMI interface directly connected to the CPU-controller chip;

          (d) when manufacturing the ThinkSystem® SR650, Lenovo increases data throughput in

               the serial channels by providing each channel with multiple differential signal line

               pairs, because the PCIe and DMI channels have multiple pairs of differential signal

               lanes;

          (e) when manufacturing the ThinkSystem® SR650, Lenovo configures the interface

               controller to adapt to different numbers of differential signal line pairs to convey

               encoded address and data bits of a PCI bus transaction in serial form, because the CPU-

               controllers Lenovo uses are configured to convey PCIe data signals through PCIe

               channels having multiple differential signal line pairs; and

          (f) when manufacturing the ThinkSystem® SR650, Lenovo couples the CPU-controller to

               a peripheral device such as a storage interface controller or a graphics processor, which

               is attached to the motherboard through a PCIe channel.

         189.      ACQIS’ infringement allegations against the Accused Servers are not limited to

claim 36 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.




                                                    63
4844-0218-5675\8
                 Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 64 of 78




          190.     As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’797 patent and the infringement alleged herein.

          191.     The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.

          192.     ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

          193.     Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                 COUNT VII
                    INFRINGEMENT OF U.S. PATENT NO. 9,529,769
          194.     ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 193 of this Complaint in support of its third cause of action as though fully set forth herein.

          195.     Pursuant to 35 U.S.C. § 282, the claims of the ’769 patent are presumed valid.

          196.     In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

100 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’769 patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in

the ’769 patent to manufacture the Accused Laptops and Accused Desktops and then importing,

selling, offering to sell and/or using the Accused Laptops and Accused Desktops in the United

States.




                                                   64
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 65 of 78




         197.      Lenovo’s Accused Laptops and Accused Desktops that are made using the methods

claimed in the ’769 patent are not trivial or nonessential components of other products and are not

materially changed by subsequent processes.

         198.      Lenovo’s direct infringement of the ’769 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrate that to

manufacture the ThinkPad® P1 laptop, Lenovo necessarily performs the following actions, which

results in direct infringement of at least claim 19 of the ’769 patent upon importation and/or sale

of the ThinkPad® P1 laptop in the United States:

          (a) Lenovo performs a method of improving external peripheral data communication in a

                computer when manufacturing the ThinkPad® P1 laptop;

          (b) when manufacturing the ThinkPad® P1 laptop, Lenovo obtains an integrated CPU and

                graphics controller as a single chip, because the ThinkPad® P1 laptop uses an Intel

                core CPU;

          (c) when manufacturing the ThinkPad® P1 laptop, Lenovo connects a unidirectional signal

                channel directly to the integrated CPU-graphics chip to output digital video data,

                because the ThinkPad® P1 laptop has HDMI and DisplayPort channels connected to

                the CPU;

          (d) when manufacturing the ThinkPad® P1 laptop, Lenovo provides a connector for

                external peripheral data communication, because the ThinkPad® P1 laptop has a

                variety of connectors for external peripherals, including HDMI, Thunderbolt, USB 3.x,

                and PCIe connectors;




                                                    65
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 66 of 78




          (e) when manufacturing the ThinkPad® P1 laptop, Lenovo provides an LVDS channel to

               convey USB protocol data through a connector that uses two unidirectional, serial bit

               channels that transmit data in opposite directions, because the ThinkPad® P1 laptop

               has Thunderbolt connectors that convey USB 3.x data; and

          (f) when manufacturing the ThinkPad® P1 laptop, Lenovo provides a second LVDS

               channel to convey digital video data through a connector, because the ThinkPad® P1

               laptop has Thunderbolt connectors that convey both USB 3.x and DisplayPort signals.

         199.      ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 19 of the ’769 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         200.      Lenovo’s direct infringement of the ’769 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrate that to manufacture the ThinkStation P340 Workstation, Lenovo necessarily performs

the following actions, which results in direct infringement of at least claim 19 of the ’769 patent

upon importation and/or sale of the ThinkStation P340 Workstation in the United States:

          (a) Lenovo performs a method of improving external peripheral data communication in a

               computer when manufacturing the ThinkStation P340 Workstation;

          (b) when manufacturing the ThinkStation P340 Workstation, Lenovo obtains an

               integrated CPU and graphics controller as a single chip, because the ThinkStation P340

               Workstation uses an Intel core CPU;

          (c) when manufacturing the ThinkStation P340 Workstation, Lenovo connects a

               unidirectional signal channel directly to the integrated CPU-graphics chip to output



                                                    66
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 67 of 78




               digital video data, because the ThinkStation P340 Workstation has HDMI and

               DisplayPort channels connected to the CPU;

          (d) when manufacturing the ThinkStation P340 Workstation, Lenovo provides a

               connector for external peripheral data communication, because the ThinkStation P340

               Workstation has a variety of connectors for external peripherals, including HDMI,

               USB 3.1 Type C, and PCIe connectors;

          (e) when manufacturing the ThinkStation P340 Workstation, Lenovo provides an LVDS

               channel to convey USB protocol data through a connector that uses two unidirectional,

               serial bit channels that transmit data in opposite directions, because the ThinkStation

               P340 Workstation has a USB 3.1 Type C connector that conveys USB 3.x data; and

          (f) when manufacturing the ThinkStation P340 Workstation, Lenovo provides a second

               LVDS channel to convey digital video data through a connector, because the

               ThinkStation P340 Workstation has a USB 3.1 Type C port that can convey/output

               both USB 3.x and digital video data signals.

         201.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 19 of the ’769 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         202.      As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’769 patent and the infringement alleged herein.

         203.      The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.




                                                   67
4844-0218-5675\8
                 Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 68 of 78




          204.     ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

          205.     Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                 COUNT VIII
                    INFRINGEMENT OF U.S. PATENT NO. RE45,140
          206.     ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 205 of this Complaint in support of its third cause of action as though fully set forth herein.

          207.     Pursuant to 35 U.S.C. § 282, the claims of the ’140 patent are presumed valid.

          208.     In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

100 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’140 patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in

the ’140 patent to manufacture the Accused Laptops and Accused Desktops and then importing,

selling, offering to sell and/or using the Accused Laptops and Accused Desktops in the United

States.

          209.     Lenovo’s Accused Laptops and Accused Desktops that are made using the methods

claimed in the ’140 patent are not trivial or nonessential components of other products and are not

materially changed by subsequent processes.

          210.     Lenovo’s direct infringement of the ’140 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrate that to

manufacture the ThinkPad® P1 laptop, Lenovo necessarily performs the following actions, which

                                                    68
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 69 of 78




results in direct infringement of at least claim 35 of the ’140 patent upon importation and/or sale

of the ThinkPad® P1 laptop in the United States:

          (a) Lenovo performs a method of improving performance of a computer when

               manufacturing the ThinkPad® P1 laptop;

          (b) when manufacturing the ThinkPad® P1 laptop, Lenovo obtains an integrated CPU and

               graphics controller as a single chip, because the ThinkPad® P1 laptop uses an Intel

               core CPU;

          (c) when manufacturing the ThinkPad® P1 laptop, Lenovo connects an LVDS channel

               directly to the CPU-graphics chip that uses two unidirectional, serial bit channels to

               transmit data in opposite directions, because the ThinkPad® P1 laptop has PCIe and

               DMI channels connected directly to the CPU;

          (d) when manufacturing the ThinkPad® P1 laptop, Lenovo connects a differential signal

               channel directly to the integrated CPU-graphics chip to output digital video data,

               because the ThinkPad® P1 laptop has HDMI and DisplayPort channels connected to

               the CPU;

          (e) when manufacturing the ThinkPad® P1 laptop, Lenovo provides a connector for

               external peripheral data communication, because the ThinkPad® P1 laptop has a

               variety of connectors for external peripherals, including HDMI, Thunderbolt, USB 3.x,

               and PCIe connectors; and

          (f) when manufacturing the ThinkPad® P1 laptop, Lenovo provides a second LVDS

               channel using two unidirectional, serial bit channels to transmit data in opposite

               directions through the connector, because the ThinkPad® P1 laptop has Thunderbolt

               connectors and USB 3.x connectors.



                                                  69
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 70 of 78




         211.      ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 35 of the ’140 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         212.      Lenovo’s direct infringement of the ’140 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrate that to manufacture the ThinkStation P340 Workstation, Lenovo necessarily performs

the following actions, which results in direct infringement of at least claim 35 of the ’140 patent

upon importation and/or sale of the ThinkStation P340 Workstation in the United States:

          (a) Lenovo performs a method of improving performance of a computer when

               manufacturing the ThinkStation P340 Workstation;

          (b) when manufacturing the ThinkStation P340 Workstation, Lenovo obtains an

               integrated CPU and graphics controller as a single chip, because the ThinkStation P340

               Workstation uses an Intel core CPU;

          (c) when manufacturing the ThinkStation P340 Workstation, Lenovo connects an LVDS

               channel directly to the CPU-graphics chip that uses two unidirectional, serial bit

               channels to transmit data in opposite directions, because the ThinkStation P340

               Workstation has PCIe and DMI channels connected directly to the CPU;

          (d) when manufacturing the ThinkStation P340 Workstation, Lenovo connects a

               differential signal channel directly to the integrated CPU-graphics chip to output

                digital video data, because the ThinkStation P340 Workstation has DisplayPort

                channels connected to the CPU;




                                                    70
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 71 of 78




          (e) when manufacturing the ThinkStation P340 Workstation, Lenovo provides a

               connector for external peripheral data communication, because the ThinkStation P340

               Workstation has a variety of connectors for external peripherals, including

               DisplayPort, USB 3.x, and PCIe connectors; and

          (f) when manufacturing the ThinkStation P340 Workstation, Lenovo provides a second

               LVDS channel using two unidirectional, serial bit channels to transmit data in opposite

               directions through the connector, because the ThinkStation P340 Workstation has USB

               3.x connectors.

         213.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 35 of the ’140 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         214.      As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’140 patent and the infringement alleged herein.

         215.      The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.

         216.      ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         217.      Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.




                                                   71
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 72 of 78




                                  COUNT IX
                    INFRINGEMENT OF U.S. PATENT NO. RE44,654
         218.      ACQIS incorporates by this reference the allegations set forth in paragraphs 1

through 217 of this Complaint in support of its third cause of action as though fully set forth herein.

         219.      Pursuant to 35 U.S.C. § 282, the claims of the ’654 patent are presumed valid.

         220.      In view of the foregoing facts and allegations, including paragraphs 44-57 and 58-

100 above, Lenovo has directly infringed and continues to directly infringe one or more claims of

the ’654 patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in

the ’654 patent to manufacture the Accused Lenovo Products and then importing, selling, offering

to sell and/or using the Accused Lenovo Products in the United States.

         221.      The Accused Lenovo Products made using the methods claimed in the ’654 patent

are not trivial or nonessential components of other products and are not materially changed by

subsequent processes.

         222.      Lenovo’s direct infringement of the ’654 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Laptops is shown by way of the exemplary

ThinkPad® P1 laptop as set forth in paragraphs 44-57 and 58-71 above, which demonstrate that to

manufacture the ThinkPad® P1 laptop, Lenovo necessarily performs the following actions, which

results in direct infringement of at least claim 23 of the ’654 patent upon importation and/or sale

of the ThinkPad® P1 laptop in the United States:

          (a) Lenovo performs a method of increasing data communication speed of a computer

                when manufacturing the ThinkPad® P1 laptop;

          (b) when manufacturing the ThinkPad® P1 laptop, Lenovo connects a CPU directly to a

                peripheral bridge on a printed circuit board, because the ThinkPad® P1 laptop uses an

                Intel core CPU directly connected to the Intel PCH via a DMI connection;

                                                    72
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 73 of 78




          (c) when manufacturing the ThinkPad® P1 laptop, Lenovo connects an LVDS channel

               directly to the peripheral bridge (PCH), which uses two unidirectional, serial channels

               to transmit data in opposite directions, because the ThinkPad® P1 laptop has PCIe

                channels and USB 3.x channels directly connected to the Intel PCH;

          (d) when manufacturing the ThinkPad® P1 laptop, Lenovo provides a connector to

               connect the computer to a console, because the ThinkPad® P1 laptop has a variety of

                connector ports such as DisplayPort and USB 3.x;

          (e) when manufacturing the ThinkPad® P1 laptop, Lenovo provides a second LVDS

               channel using two unidirectional, serial channels to transmit data in opposite directions

               through the connector to the console, because the ThinkPad® P1 laptop has USB 3.x

                ports; and

          (f) when manufacturing the ThinkPad® P1 laptop, Lenovo enables the transmission of

                USB protocol data through the second LVDS channel via a USB 3.x port and channel.

         223.      ACQIS’ infringement allegations against the Accused Laptops are not limited to

claim 23 of the ’654 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         224.      Lenovo’s direct infringement of the ’654 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Desktops is shown by way of the exemplary

ThinkStation P340 Workstation as set forth in paragraphs 44-57 and 72-85 above, which

demonstrate that to manufacture the ThinkStation P340 Workstation, Lenovo necessarily performs

the following actions, which results in direct infringement of at least claim 23 of the ’654 patent

upon importation and/or sale of the ThinkStation P340 Workstation in the United States:




                                                    73
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 74 of 78




          (a) Lenovo performs a method of increasing data communication speed of a computer

               when manufacturing the ThinkStation P340 Workstation;

          (b) when manufacturing the ThinkStation P340 Workstation, Lenovo connects a CPU

               directly to a peripheral bridge on a printed circuit board, because the ThinkStation

               P340 Workstation uses an Intel core CPU directly connected to the Intel PCH via a

               DMI connection;

          (c) when manufacturing the ThinkStation P340 Workstation, Lenovo connects an LVDS

               channel directly to the peripheral bridge (PCH), which uses two unidirectional, serial

               channels to transmit data in opposite directions, because the ThinkStation P340

               Workstation has PCIe channels and USB 3.x channels directly connected to the Intel

               PCH;

          (d) when manufacturing the ThinkStation P340 Workstation, Lenovo provides a

               connector to connect the computer to a console, because the ThinkStation P340

               Workstation has a variety of connector ports such as DisplayPort and USB 3.x;

          (e) when manufacturing the ThinkStation P340 Workstation, Lenovo provides a second

               LVDS channel using two unidirectional, serial channels to transmit data in opposite

               directions through the connector to the console, because the ThinkStation P340

               Workstation has USB 3.x ports; and

          (f) when manufacturing the ThinkStation P340 Workstation, Lenovo enables the

               transmission of USB protocol data through the second LVDS channel via a USB 3.x

               port and channel.




                                                  74
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 75 of 78




         225.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 23 of the ’654 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         226.      Lenovo’s direct infringement of the ’654 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary

ThinkSystem® SR650 server as set forth in paragraphs 44-57 and 86-100 above, which

demonstrate that to manufacture the ThinkSystem® SR650, Lenovo necessarily performs the

following actions, which results in direct infringement of at least claim 23 of the ’654 patent upon

importation and/or sale of the ThinkSystem® SR650 in the United States:

          (a) Lenovo performs a method of increasing data communication speed of a computer

                when manufacturing the ThinkSystem® SR650;

          (b) when manufacturing the ThinkSystem® SR650, Lenovo connects a CPU directly to a

               peripheral bridge on a printed circuit board, because the ThinkSystem® SR650 uses an

                Intel core CPU directly connected to the Intel PCH via a DMI connection;

          (c) when manufacturing the ThinkSystem® SR650, Lenovo connects an LVDS channel

               directly to the peripheral bridge (PCH), which uses two unidirectional, serial channels

               to transmit data in opposite directions, because the ThinkSystem® SR650 has PCIe

               channels and a DMI channel directly connected to the Intel PCH;

          (d) when manufacturing the ThinkSystem® SR650, Lenovo provides a connector to

                connect the computer to a console, because the ThinkSystem® SR650 has a variety of

               connector ports such as USB 3.x;

          (e) when manufacturing the ThinkSystem® SR650, Lenovo provides a second LVDS

               channel using two unidirectional, serial channels to transmit data in opposite directions



                                                    75
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 76 of 78




               through the connector to the console, because the ThinkSystem® SR650 has USB 3.x

                ports; and

          (f) when manufacturing the ThinkSystem® SR650, Lenovo enables the transmission of

                USB protocol data through the second LVDS channel via a USB 3.x port and channel.

         227.      ACQIS’ infringement allegations against the Accused Servers are not limited to

claim 23 of the ’654 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         228.      As early as around May 15, 2018, and at least as of the filing of this Complaint,

Lenovo had actual notice of the ’654 patent and the infringement alleged herein.

         229.      The above-described acts of direct and indirect infringement committed by Lenovo

have caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause

damages and irreparable harm to ACQIS unless enjoined.

         230.      ACQIS is entitled to recover all damages sustained as a result of Lenovo’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         231.      Lenovo’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                   JURY TRIAL DEMANDED
         ACQIS LLC hereby demands a trial by jury on all claims and issues so triable.

                                     PRAYER FOR RELIEF
         WHEREFORE, Plaintiff ACQIS LLC respectfully requests that this Court grant the

following relief to ACQIS LLC:



                                                   76
4844-0218-5675\8
                Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 77 of 78




           A.      enter judgment that Lenovo has infringed, both directly and indirectly, one

 or more claims of each of the ACQIS Patents and continues to infringe those claims through:

 (1) the manufacture, use, offering to sell, and/or sale in the United States, and/or the

 importation into the United States, of infringing Lenovo-brand computer products; (2) the

 practice of claimed methods of the ACQIS Patents by manufacturing, using, and/or testing

 Lenovo-brand computer products in the United States; and (3) the importation into the

 United States of Lenovo-brand computer products made abroad using patented processes

 claimed in the ACQIS Patents; and/or (4) the inducement of third parties to engage in such

 infringing activity with knowledge of the ACQIS Patents and of the third parties’ infringing

 actions;

           B.      enter judgement that such infringement is willful;

           C.      enter judgment awarding ACQIS monetary relief pursuant to 35 U.S.C.

 § 284 in an amount adequate to compensate for Lenovo’s infringement of the ACQIS

 Patents to be determined at trial, but not less than a reasonable royalty, awarding ACQIS all

 pre- and post-judgment interest and costs, and awarding ACQIS enhanced damages for

 Lenovo’s willful infringement of the ACQIS Patents;

           D.      enter an order that Lenovo pay to ACQIS ongoing royalties in an amount to

 be determined for any infringement occurring after the date that judgment is entered;

           E.      enter an order, pursuant to 35 U.S.C. § 285, declaring this an exceptional

 case and awarding to ACQIS its reasonable attorneys’ fees; and

           F.      enter an order awarding to ACQIS such other and further relief, whether at

 law or in equity, that this Court seems just, equitable, and proper.




                                                  77
4844-0218-5675\8
               Case 6:20-cv-00967 Document 1 Filed 10/15/20 Page 78 of 78




Dated: October 15, 2020                  Respectfully submitted,


                                           By: /s/ Paige Arnette Amstutz
                                               Paige Arnette Amstutz
                                               Texas State Bar No. 00796136
                                               SCOTT, DOUGLASS & MCCONNICO, LLP
                                               303 Colorado Street, Suite 2400
                                               Austin, TX 78701
                                               Telephone: (512) 495-6300
                                               Facsimile: (512) 495-6399
                                               pamstutz@scottdoug.com

                                                Case Collard (WDTX Admission pending
                                                and pro hac vice pending)
                                                Colo. Reg. No. 40692
                                                Gregory S. Tamkin (pro hac vice pending)
                                                Colo. Reg. No. 27105
                                                DORSEY & WHITNEY LLP
                                                1400 Wewatta Street, Suite 400
                                                Denver, CO 80202
                                                Telephone: (303) 629-3400
                                                Facsimile: (303) 629-3450
                                                Email: collard.case@dorsey.com
                                                Email: tamkin.greg@dorsey.com

                                                Mark Miller (Admitted)
                                                Utah Reg. No. 9563
                                                DORSEY & WHITNEY LLP
                                                111 South Main Street, 21st Floor
                                                Salt Lake City, Utah 84111
                                                Telephone: (801) 933-7360
                                                Facsimile: (801) 933-7373
                                                Email: mark.miller@dorsey.com

                                                Attorneys for Plaintiff ACQIS LLC




                                           78
4844-0218-5675\8
